NOTICE OF ALLOWABILITY

Claims 1-3, 6, 7, 10, 16, and 19-21 are allowed.  The following is an examiner’s statement of reasons for allowance.  All references discussed below were cited in the Applicant’s IDS unless otherwise noted.
Aoshima et al. (WO 2005/026232; US PG Pub. No. 2006/0293492 referred to herein as English equivalent) teaches an aliphatic polyester with a high degree of polymerization and excellent thermal stability produced by reacting diol units and aliphatic dicarboxylic acid units in the presence of a catalyst (Abstract).  1,4-butanediol is particularly preferred as the diol component (p. 6, [0066]), while succinic acid is preferred as the aliphatic dicarboxylic acid (p. 6-7, [0070]).  Aoshima does not teach employing a dicarboxylic acid component having the required nitrogen content.
Vaidya et al. (J. Chem. Technol. Biotechnol., 2003, p. 504-511) teaches that succinic acid is mainly manufactured by hydrogenation of maleic acid.  Maleic acid, in turn, is produced as a byproduct when off-gas from phthalic anhydride reactor switch condensers is scrubbed with water to meet discharge standards.  Alternatively, in a dedicated maleic anhydride plant with n-butane or benzene as the feedstock, maleic anhydride is produced by partial condensation of the reactor exit stream.  The residual stream produces maleic acid after further condensation and subsequent water scrubbing of the gas stream (p. 504, Introduction, para. 1).  Thus, traditional methods for producing succinic acid involve the use of petroleum-derived raw materials, and will likely have a significant environmental impact.
In contrast, Kushiku et al. (WO 2005/030973; US 2006/0276674 referred to herein as the US equivalent) teaches purified succinic acid obtained from fermentation (p. 1, [0001]).  Kushiku's succinic acid may be obtained by anaerobic bacterial fermentation (p. 3, [0036]).  The fermentation medium may contain a natural nutrient such as yeast extract (p. 3, [0037]).  The process also employs organic raw materials such as glucose (p. 3, [0040]).  Kushiku's purified succinic acid is expressly suggested for use as raw material for preparing polymers (p. 1, [0002]). 
Kushiku's Example 1 (p. 9, Table 2) illustrates a purified succinic acid.  Content is measured for a variety of nitrogen-containing impurities including amino acids and ammonia.  The only detectable nitrogen impurity is 0.0005 wt% (5 ppm) ammonia.  Ammonia (NH3) contains nitrogen in the amount of 82.35%.  
One of ordinary skill in the art at the time of filing may have found it obvious to modify Aoshima in view of Kushiku to include Kushiku’s succinic acid which has been produced by fermentation and purified.  This will offer a significant decrease in the overall environmental impact of the production of said polyester.  Utilizing succinic acid produced as per Kushiku’s teaching will eliminate the need for maleic acid, resulting in an overall decrease in the cost of production.  Additionally, eliminating the use of hydrogen gas and flammable reactants by employing bacterial fermentation will greatly reduce the safety hazards associated with production of succinic acid.  
Although Kushiku teaches toward a reduced nitrogen content, the reference ultimately teaches toward a range falling outside the claimed range of 0.01-100 ppm.  A Declaration under 37 C.F.R. 1.132 by Go Takahashi made of record in parent application number 16/290,140 on 29 April 2020 demonstrates that the nitrogen content that would result from following Kushiku’s process is at least 174 ppm.  A copy of the Declaration is included with this Office action and is cited in the attached Notice of References Cited.  The Declaration establishes that Kushiku falls outside the scope of the claims.  This deficiency is not remedied by Aoshima or Vaidya.  Therefore, the claims are not obvious over Aoshima, Vaidya, Kushiku, or any combination thereof.
Datta (US 5,143,833) teaches a method of producing succinic acid by fermentation (col. 1, lines 11-14).  The fermentation process employs Anaerobiospirillum succiniciproducens (col. 2, lines 32-33).  Datta further teaches that succinic acid is a valuable 4-carbon intermediate useful for the production of 1,4-butanediol (col. 1, lines 16-22).  It may have been obvious to one of ordinary skill in the art at the time of filing to produce 1,4-butanediol from Datta's succinic acid, as it has been expressly described as useful for this purpose.  
Datta is silent with respect to nitrogen atom content of the succinic acid, the 1,4-butanediol, or any polyester which may subsequently be formed from either monomer.  
Ponnampalam (US 6,284,904) teaches a cost-effective method for purifying carboxylic acids from fermentation broths (Abstract).  Ponnampalam teaches that while methods exist for obtaining high purity carboxylic acids from fermentation broths, these methods involve numerous operations that make the process prohibitively expensive (col. 1, lines 39-42).  Ponnampalam's method involves the steps of (a) applying a solution containing the carboxylic acid to an anionic exchange resin; (b) washing the resin under conditions that cause neutral molecules, cations, large molecular weight compounds, and cell debris and allow retention of carboxylic anions on the resin; (c) displacing the carboxylic acid from the resin by washing the resin with an amount of  a stronger anion effective to displace substantially all of the carboxylic acid; and (d) recovering the carboxylic acid in the eluent (col. 2, lines 1-14).  
One of ordinary skill in the art at the time of filing may have found it obvious to purify the succinic acid resulting from Datta's fermentation process using the purification process disclosed by Ponnampalam, as this method is described as being more cost-effective than other known methods and is known to be suitable for purification of succinic acid from fermentation broth.  However, both Datta and Ponnampalam are silent with respect to nitrogen content of succinic acid purified through this method; of a 1,4-butanediol which may be obtained from the purified succinic acid; or any polyester which may be formed from either monomer.
Berglund et al (US 5,034,105) teaches a process for preparing succinic acid of high purity (Abstract).  Berglund’s succinic acid is obtained by anaerobic fermentation of a low cost carbohydrate substrate by Anaerobiospirillum succiniciproducens (col. 2, lines 20-15).  A high purity succinic acid is then obtained by using water-splitting electrodialysis to form a supersaturated solution of the free carboxylic acid.  Free carboxylic acid is then crystallized from the supersaturated solution (col. 1, line 64 - col. 2, line 2).  Berglund's examples illustrate production of succinic acid by fermentation (col. 3, lines 45-61).  The succinate solution is concentrated by electrodialysis (col. 3, line 64 - col. 4, line 31).  Succinate is converted to succinic acid by water-splitting electrodialysis (col. 4, lines 34-45).  
Like Datta and Ponnampalam, Berglund is silent with respect to nitrogen atom content of the purified succinic acid or any polyester which may be obtained therefrom.  These references generally teach toward purification of succinic acid, but do not teach toward or recognize advantages associated with any particular nitrogen atom content.  The cited prior art provides no instruction as to how to achieve this result, and there is no reasonable expectation that the nitrogen content of a purified monomer would translate to a corresponding nitrogen content in a polyester obtained from such a monomer.   
Even if the prior art succinic acid had a nitrogen content within the claimed range, there is no indication or reasonable expectation that the content would remain in this range after forming a polyester and pelletizing such a polyester. There is a possibility that the prior art as applied in the previous grounds of rejection would lead to a purified monomer which may ultimately yield a polyester which possesses the claimed nitrogen content.  However, inherency may not be established by probabilities or possibilities.  In re Oelrich, 666 F.2d 578, 581 (CCPA 1981).  The mere fact that a certain thing may result from a given set of circumstances is not sufficient.  In re Rijckaert, 9 F.3d 1531, 1533–34 (Fed. Cir. 1993).  
A thorough search of the remaining prior art revealed no other reference or combination of references which would teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at a product having both the claimed nitrogen content and terminal acid content with any reasonable expectation of success.  Therefore, Claims 1-3, 6, 7, 10, 16, and 19-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762